           CASE 0:17-cr-00135-ADM-DTS Doc. 612 Filed 04/22/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

               Plaintiff,
                                                            MEMORANDUM OPINION
       v.                                                   AND ORDER
                                                            Criminal No. 17-135(1) ADM/DTS
Rodolfo Anguiano, Jr.,

            Defendant.
______________________________________________________________________________

David P. Steinkamp, Assistant United States Attorney, United States Attorney’s Office,
Minneapolis, MN, on behalf of Plaintiff.

Ian S. Birrell, Esq., Birrell Law Firm PLLC, Minneapolis, MN, on behalf of Defendant.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Rodolfo Anguiano, Jr.’s (“Anguiano”) Motions for Reduction of Term of

Imprisonment [Docket Nos. 590, 608].1 Anguiano requests a compassionate release sentence

reduction under 18 U.S.C. § 3582(c)(1)(A)(i) based on health concerns. The Government

opposes the Motion, arguing that Anguiano has not shown extraordinary and compelling reasons

warranting release, and that a sentence reduction would be inconsistent with the sentencing

factors listed in 18 U.S.C. § 3553(a). For the reasons set forth below, the Motions are denied.

                                      II. BACKGROUND

       In May 2015, law enforcement executed a search warrant for Anguiano’s hotel room and

found a .40 caliber Beretta handgun, a digital scale, and 1.6 kilograms of methamphetamine in a



       1
        Anguiano filed his first Motion pro se and requested the assistance of an attorney.
Counsel was appointed, and Anguiano’s attorney filed a second Motion on his behalf.
        CASE 0:17-cr-00135-ADM-DTS Doc. 612 Filed 04/22/21 Page 2 of 9




locked armoire. Presentence Investigation Report (“PSR”) [Docket No. 199] ¶ 12. Elsewhere in

the room, officers found a key to a Chevrolet Equinox that was parked outside the hotel. Id. ¶

13. Law officers obtained a warrant to search the Equinox and found an additional 83 grams of

methamphetamine, 46 grams of marijuana, two cell phones, a digital scale, and a .22 caliber

Mossberg model 715P assault rifle, with ten rounds in the magazine. Id.

       On January 9, 2018, Anguiano entered a conditional plea of guilty to possession with

intent to distribute more than 500 grams of methamphetamine, in violation of 18 U.S.C. § 2 and

21 U.S.C. §§ 841(a)(1) and (b)(1)(A). See Min. Entry [Docket No. 165]; Plea Agreement

[Docket No. 172]. Anguiano was sentenced in May 2018 to a prison term of 132 months. Min.

Entry [Docket No. 261]; Sentencing J. [Docket No. 262] at 2. The sentence was a downward

variance from the applicable sentencing guidelines range of 168 to 210 months. Statement

Reasons [Docket No. 263] at 1, 4. At sentencing, the Court found that “the defendant’s low

criminal history” warranted a downward variance. Sentencing Tr. [Docket No. 282] at 14. The

Court noted that the sentence “reflects a very strong graduated sanction above any time

previously served,” and was “sufficient but not more than necessary.” Id. The Court further

stated that a mandatory minimum sentence of 120 months “wasn’t sufficient to reflect the

severity of the involvement of the [Beretta] gun.” Id. at 15. The Court imposed a sentence that

was one year longer than the mandatory minimum “to reflect the presence of the firearm.” Id.

       Anguiano is incarcerated at the United States Penitentiary in Lompoc, California

(“Lompoc USP”). See Federal Bureau of Prisons Inmate Locator,

https://www.bop.gov/inmateloc/ (last visited Apr. 22, 2021). He has served approximately four

years of his 11-year sentence, and his projected release date is September 18, 2026. Id.; Def.


                                                2
        CASE 0:17-cr-00135-ADM-DTS Doc. 612 Filed 04/22/21 Page 3 of 9




Add. [Docket No. 609] at 10. Anguiano has not had any disciplinary violations while in custody.

Def. Add. at 1.

       Anguiano now moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

Anguiano, age 37, argues that he suffers from severe obesity, type 2 diabetes, hypertension (high

blood pressure), and asthma, and that these health conditions make him particularly vulnerable to

severe illness or death if he were to again contract COVID-19. Anguiano argues the living

conditions in prison prevent him from mitigating the risk of contracting COVID-19 because the

close confines of the prison environment make social distancing nearly impossible.

       In recent months, the Lompoc FCC complex, which includes Lompoc USP, has been

receiving shipments of the COVID-19 vaccine and has been administering it to staff and inmates

as doses become available. See Federal Bureau of Prisons, COVID-19 Coronavirus,

https://www.bop.gov/coronavirus/ (last visited Apr. 22, 2021). As of the date of this Order, 213

staff members and 788 inmates at Lompoc FCC have been fully vaccinated. Id. There are

currently no inmates or staff members infected with COVID-19 at Lompoc USP. Id.

       Outbreaks of COVID-19 have occurred at Lompoc USP. Id. The facility reports that 197

inmates and 48 staff members previously tested positive for the illness and have since recovered.

Id. Sadly, two inmates died from the virus. Id.

       Anguiano tested positive for COVID-19 in July 2020. Def. Add. at 141. His medical

records state that he was asymptomatic. Id. On December 30, 2020, Anguiano was offered the

COVID-19 vaccine but declined to receive it. Id. at 250. Anguiano states that at the time it was

offered, he had heard rumors that the vaccine would affect his kidneys as a diabetic and had also

heard anecdotes about people getting very sick after taking the vaccine. Having now learned


                                                  3
         CASE 0:17-cr-00135-ADM-DTS Doc. 612 Filed 04/22/21 Page 4 of 9




more about the vaccine’s safety, Anguiano has requested the vaccine and is on a waiting list to

receive it.

        Anguiano argues that his medical issues, combined with the COVID-19 pandemic and

the conditions at Lompoc USP, constitute extraordinary and compelling circumstances that

warrant his release. He also states that his father is on dialysis and that his family would benefit

from Anguiano’s assistance with transporting his father to and from appointments. Anguiano’s

reentry plan, approved by the United States Probation Office, includes residing in an apartment

in Yuba City, California. Compass. Release Investig. [Docket No. 603] at 1.

        The Government opposes Anguiano’s Motions, arguing that Anguiano has not

established extraordinary and compelling reasons that would warrant release because he has

already had COVID-19 and has refused the vaccine. The Government also argues that the

sentencing factors listed in 18 U.S.C. § 3553(a) militate against Anguiano’s release.

                                        III. DISCUSSION

A. Legal Standard

        Generally, a “court may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). One of the few exceptions to this general rule is the compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A). Under this provision, a court may reduce a term of

imprisonment if, “after considering the factors set forth in section 3553(a),” the court finds that

“extraordinary and compelling reasons” warrant a sentence reduction, “and that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A).

        The Sentencing Commission’s policy statement addressing sentence reductions under §


                                                  4
        CASE 0:17-cr-00135-ADM-DTS Doc. 612 Filed 04/22/21 Page 5 of 9




3582(c)(1)(A) defines “extraordinary and compelling reasons” to include serious medical

conditions or cognitive impairments “that substantially diminish[] the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover.” U.S.S.G. § 1B1.13 comment n.1(A)(ii). “Extraordinary and

compelling reasons” also include family circumstances in which the caregiver of the defendant’s

minor children has died or become incapacitated, or where the defendant’s spouse or registered

partner is incapacitated and the defendant is the only available caregiver. U.S.S.G. § 1B1.13

comment n.1(C). A catch-all provision also exists for “other reasons” that may cause a

defendant’s case to be extraordinary or compelling. U.S.S.G. § 1B1.13 comment n.1(D).

       The policy statement also requires the court to determine that “[t]he defendant is not a

danger to the safety of any other person or to the community” before a sentence reduction may

be granted under § 3582(c)(1)(A). U.S.S.G. § 1B1.13(2).

       A defendant may not bring a motion for compassionate release until after the defendant

has “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

B. Analysis

       1. Exhaustion

       Anguiano has satisfied the exhaustion requirement because he filed a request for release

with the warden of his facility and it was denied. He continued to pursue administrative

remedies through the BOP but was unsuccessful. See Def. Add. at 47–72. His Motions are

therefore ripe for review.


                                                 5
           CASE 0:17-cr-00135-ADM-DTS Doc. 612 Filed 04/22/21 Page 6 of 9




       2. No Extraordinary and Compelling Circumstances

       When considering compassionate release motions in the context of the COVID-19

pandemic, courts have required an inmate to show both a “particularized susceptibility to the

disease” and “a particularized risk of contracting the disease at his prison facility.” United States

v. Miland, No. 16-0159 (WMW), 2020 WL 3249259, at *3 (D. Minn. June 16, 2020) (quoting

United States v. Feiling, No. 3:19-112 (DJN), 2020 WL 1821457, at *7 (E.D. Va. Apr. 10,

2020)); accord United States v. Ramirez, No. 17-10328 (WGY), 2020 WL 2404858, at *3 (D.

Mass. May 12, 2020); United States v. Shamilov, No. 19-cr-238 (SRN), 2020 WL 2029600, at

*3 (D. Minn. Apr. 28, 2020).

       Anguiano argues he is particularly susceptible to COVID-19 because he suffers from

severe obesity, type 2 diabetes, hypertension, and asthma. Anguiano’s body mass index

(“BMI”) was 48.3 in January 2021, which meets the Centers for Disease Control and

Prevention’s (“CDC”) definition of severe obesity (BMI over 40). See Def. Add. at 117; CDC,

Coronavirus Disease 2019, People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-condit

ions.html (last visited Apr. 22, 2021). He also suffers from type 2 diabetes that is not well

controlled.2 Def. Add. at 22, 117-19, 128, 136–37. The CDC’s guidelines state that obesity and

type 2 diabetes are conditions that increase the risk of severe illness from COVID-19. See CDC,

Coronavirus Disease 2019, People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-condit



       2
         Anguiano’s medical records from November 2020 and January 2021 state that he has a
history of noncompliance with his insulin regimen. See Def. Add. at 117, 128.

                                                 6
        CASE 0:17-cr-00135-ADM-DTS Doc. 612 Filed 04/22/21 Page 7 of 9




ions.html (last visited Apr. 22, 2021). Anguiano has also been diagnosed with hypertension, a

condition that the CDC recognizes as possibly increasing the risk of severe illness. See id.; Def.

Add. at 128.

       Anguiano claims he has asthma because he was issued an inhaler, but his medical records

do not indicate that he has asthma. Anguiano was prescribed an inhaler in January 2021 after he

complained of “intermittent loss of breath.” Def. Add. at 122. At the time the inhaler was

prescribed, Anguiano’s lungs sounded clear and his blood oxygen level was 99%. Id. at 122–23.

He was assessed as having “unspecified abnormalities of breathing.” Id. at 13.

       Although Anguiano’s obesity, diabetes, and hypertension place him at greater risk for

severe illness from COVID-19, this risk is mitigated by his opportunity to receive the vaccine.

COVID-19 vaccines are safe and effective at preventing COVID-19, and also protect against

serious illness from COVID-19. CDC, COVID-19, Benefits of Getting a COVID-19 Vaccine,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html (last visited Apr.

22, 2021). Anguiano declined the opportunity to reduce his risk by choosing not to get the

vaccine. Given his past refusal to take this significant preventative measure, Anguiano cannot

now claim that extraordinary and compelling circumstances warrant his release. See United

States v. McBride, No. 519CR07, 2021 WL 354129, at *3 (W.D.N.C. Feb. 2, 2021) (denying

compassionate release for defendant with type 2 diabetes because “[d]efendant’s refusal to take

preventative measures undermines his assertion that extraordinary and compelling reasons exist

to warrant his release from prison”); United States v. Gonzalez Zambrano, No. 18-CR-2002,

2021 WL 248592, at *5 (N.D. Iowa Jan. 25, 2021) (“Although defendant has a right to refuse

medical treatment, the Court finds that it would be inappropriate to reward her refusal to protect


                                                 7
         CASE 0:17-cr-00135-ADM-DTS Doc. 612 Filed 04/22/21 Page 8 of 9




herself by granting her release. It would be paradoxical to endorse a system whereby a

defendant could manufacture extraordinary and compelling circumstances for compassionate

release by unreasonably refusing the health care afforded to them.”).

       Additionally, Anguiano’s successful recovery after a positive COVID-19 test result likely

lowers his risk of re-infection. The CDC states that “[c]ases of reinfection with COVID-19 have

been reported, but remain rare.” CDC, Reinfection with COVID-19,

https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last visited Apr. 22,

2021). While some anecdotal evidence of reinfection exists, the actual risk of COVID-19

reinfection is largely unknown at this time. Id. A number of courts have declined to grant

compassionate release based on fears about reinfection. United States v. Billings, No. 19-cr-99,

2020 WL 4705285, at *5 (D. Colo. Aug. 13, 2020) .

       Anguiano’s desire to help his family with transporting his father to dialysis appointments

is also not an extraordinary and compelling reason to reduce his sentence. “Many, if not all

inmates, have aging and sick parents. Such circumstance is not extraordinary.” United States v.

Ingram, No. 14-CR-40, 2019 WL 3162305, at *2 (S.D. Ohio July 16, 2019).

       3. Sentencing Factors

       Even if Anguiano could show extraordinary and compelling circumstances, the Motions

would be denied because the sentencing factors in 18 U.S.C. § 3553(a) weigh against

Anguiano’s release. The § 3553(a) sentencing factors include “the nature and circumstances of

the offense” and “the need for the sentence imposed to reflect the seriousness of the offense, to

promote respect for the law . . . to provide just punishment for the offense . . . to afford adequate

deterrence to criminal conduct,” and “to protect the public from further crimes of the defendant.”


                                                  8
        CASE 0:17-cr-00135-ADM-DTS Doc. 612 Filed 04/22/21 Page 9 of 9




18 U.S.C. § 3553(a).

       The seriousness of the offense—attempting to traffic over 1.74 kilograms of

methamphetamine and the involvement of a firearm—warrants a sentence of 132 months, even

when considering Anguiano’s medical conditions and the COVID-19 pandemic. When

sentencing Anguiano, the Court departed substantially downward and imposed a sentence that

was specifically tailored to account for Anguiano’s low criminal history yet also reflect the

seriousness of his crime and the need for adequate deterrence. Reducing Anguiano’s sentence

by more than 60% would undermine these sentencing goals.

                                      IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Rodolfo Anguiano, Jr.’s Motions for Reduction of Term of

Imprisonment [Docket Nos. 590, 608] are DENIED.

                                                     BY THE COURT:



                                                         s/Ann D. Montgomery
                                                     ANN D. MONTGOMERY
                                                     U.S. DISTRICT COURT

Dated: April 22, 2021




                                                 9
